Exhibit 10.1





[adtalemlogo.jpg]




January 27, 2020
 
Dear Bob:
 
Adtalem Global Education continually seeks talented individuals to add insight
and experience to our organization. Based on our conversations, we feel that
your talents, energy and the dedication you bring to our organization will move
us forward in our journey to become the premier provider of education services.
We are pleased to extend our offer, of Regular Full-Time Employment, to you as
Vice President and Chief Accounting Officer reporting to Michael Randolfi, SVP
and Chief Financial Officer. The effective date of this offer will be February
11, 2020.


Subject to the specific provisions of the Adtalem Global Education compensation
policy the key components of your compensation package are as follows:


ANNUAL BASE SALARY: Your salary is $350,000.00/Yr. and is payable in bi-weekly
installments. Your salary will be reviewed annually at the close of the fiscal
year June 30, 2020. Based upon a written performance appraisal, merit increases
are effective in September.


INCENTIVE OPPORTUNITY: The opportunity to earn an annual management incentive
(MIP) targeted at 50% of your base salary, with a potential maximum of 200% of
this target. This incentive will be prorated from your first day of employment
and be based on your performance as measured against specified criteria and the
financial and operating results of the Company. This incentive is paid at the
end of Adtalem's fiscal year.


LONG TERM INCENTIVE (LTI): You will be eligible to participate in a long-term
incentive program commensurate with similar positions in the Adtalem
organization. Long-term incentive opportunities currently come in the form of
options, performance shares and/or restricted stock grants typically made in the
first quarter of the fiscal year. You will have a general long-term incentive
that is approximately 50% of your annual salary, however, long-term incentive
awards are discretionary in nature and subject to receiving Board approval for
grants each year. The size of the award granted to you each year will be
based on an assessment of past performance and future potential and the actual
award may vary above or below this target from year to year.


ONE TIME LTI SIGN ON BONUS: You will be provided LTI with the grant date value
of $300,000. This award will be delivered in the form of time-based restricted
stock units at the first Board meeting following your official start date. This
award will vest one third per year over the first three years from the date of
grant.
 
SPECIAL CASH PAYMENT: You will receive 7 monthly payments of $20,000 (minus
applicable taxes) from March through September totaling $140,000.


BENEFITS: You will be eligible to participate in our benefits program, which
includes medical and dental insurance, life, disability, holiday and vacation
pay, tuition benefits, and a 401(k) plan. Specific details of your eligibility
for these and other benefits will be described to you during your new-hire
orientation.

--------------------------------------------------------------------------------

[adtalemlogo.jpg]




VACATION: You will be eligible for twenty-five (25 days) of Paid Time Off (PTO).
PTO will accrue at 16.67 hours per month. Additionally, you will also
be entitled to two (2) floating holidays in addition to 11 set holidays


I9/EMPLOYMENT ELIGIBILITY: Adtalem Global Education is required by law to have
each of our colleagues complete a Form I-9. The Form I-9 is used to verify an
individual’s identity and establish that the individual is eligible to work in
the United States. The form I-9 is required by law to be completed within your
first three (3) days of employment. You will complete your I-9 electronically
through Equifax’s I-9 management system. Instructions on how to complete this
form are detailed on the “Employment Eligibility Flyer” and the “Completing your
Electronic I-9” documents.


BACKGROUND CHECK: This offer is also contingent upon the successful completion
of a background/reference check and may include a pre-employment drug-screen if
required for the position. Candidates currently employed with the VA: Evidence
that you have obtained the necessary conflict of interest waiver from the
Department of Veterans Affairs is also required prior to the designated start
date. By signing this offer letter, you agree and represent that you are not
bound by any agreement or understanding which would prevent you from fully
performing the duties of the job that you’ve been offered or would otherwise
preclude or restrict you from accepting employment with Adtalem Global
Education.


You agree that you will neither use nor disclose to anyone at Adtalem Global
Education or its affiliates, any proprietary or confidential information you
have from any former employer. We also suggest that you destroy or return any
such proprietary or confidential information to the company from which you
received it.


Your employment with Adtalem Global Education is an employment-at-will
relationship that can be terminated either by yourself or Adtalem Global
Education at any time for any reason.


To ensure no delays in your onboarding process, please sign this letter via
DocuSign promptly.


Congratulations again and best of luck in your new position! Welcome to Adtalem
Global Education!


Sincerely,


/s/ Jennifer Reynolds
1/27/2020
Jennifer Reynolds
Date
Director, Talent Acquisition
 
 
 
 
 
Acceptance:
 
 
 
/s/Robert Phelan
1/27/2020
Robert Phelan
Date